DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kharchenko (WO2015185848, rejection based on corresponding English document US Pub 20180141858) in view of Medwick (US PN 6682773) and evidenced by Mimaki. 
Regarding claims 1 and 6: Kharchenko et al. teach an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges, the substrate bearing a functional coating on a main surface and a temporary protective layer on the functional coating having a thickness of 5 micron (see abstract and 5micron thickness in par 0105). The temporary protective layer comprises an organic polymer matrix and IR absorbing materials (see 0045-0048, 0105).
	Although Kharchenko’s protective layer thickness is 5microns and not a thickness within the range claimed, general differences in thicknesses will not support patentability unless there is evidence of unexpected results. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Kharchenko does teach the general conditions of the claim. Although they may not explicitly disclose the claimed thickness, as it is well known in the art of temporary protective layers that degree of protection is affected, among other things, by thickness (see Medwick Col. 10, lines 43-45) and that thicknesses overlapping the range claimed are known to be desirable for temporary protective layers (see Medwick Col. 3, line 59, Col. 10, lines 24-42), one having ordinary skill would have not only found it obvious to optimize the thickness as desired to obtain a desired degree of protection but would have found the particular thickness range claimed to be obvious through routine experimentation. 
Regarding claims 2, 7-8 and 9: Kharchenko allows for their temporary protective layer to be LF-140 Black by Mimaki (see 0105) which as evidenced by Mimaki is the following meeting the limitations of claims 2, 7-8 and 9.

    PNG
    media_image1.png
    477
    1546
    media_image1.png
    Greyscale

Regarding claim 3: Khachenko does not explicitly disclose their protective layer having the optical properties when measured as claimed, however, as their layer meets that of Applicants’, one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained when measured similarly (MPEP 2112). 
Regarding claim 4: Khachenko does not explicitly disclose their IR absorbing materials having the property claimed, however, as their IR absorbing materials is that of carbon black, etc. which is the same material used by Applicants’ (see Applicants’ claim 6 for example), one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained (MPEP 2112). 
Regarding claims 10 and 11: The protective layer is not soluble until after a heat treatment (0039) and although Khachenko does disclose a final heating step, the glass bearing the functional coating and protective layer prior to this heating step (intermediate product) has not undergone heating at a temperature claimed (see entire document). 
Regarding claim 12: Khachenko does teach that the functional coating can be a low e coating (0002, 0025) but they do not explicitly disclose the structure of the coating. 
	As Medwick, who similarly teaches an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges, the substrate bearing a  low e functional coating on a main surface and a temporary protective layer on the functional coating wherein the temporary protective layer comprises an organic polymer matrix, discloses that such a low e functional coating can have a structure as claimed (see abstract, Col. 7, lines 10-25, and especially Col. 6, lines 7-50 where they cite art references teaching such a structure), it would have been obvious to one having ordinary skill at the time of invention to modify Khachenko to include their low e functional coating to comprise a stack of thin layers, starting from the substrate, an alternation of n functional metallic layers of silver or a silver alloy .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kharchenko (WO2015185848, rejection based on corresponding English document US Pub 20180141858) and Medwick (US PN 6682773) as applied to claim 1 or alternatively, in view of Yamazaki (US Pub 20130057625).
Regarding claim 5: Kharchenko does not explicitly disclose the size of their IR absorbing materials in relation to their layer thickness, however, it is initially noted that where the only difference between the prior art and the claims was a recitation of relative dimensions, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04).
 In the instant case, although Kharchenko may not explicitly disclose the size of their IR absorbing material in relation to the thickness of the layer, one having ordinary skill would readily know that optimizing the relation between the two would alter the properties of the layer. For example, if the particle size is larger than the layer thickness, one having ordinary skill would know that the particles would protrude out of the layer surface resulting in roughness. As such, one having ordinary skill would have found it obvious to optimize the size and proportions of the materials in relation to the thickness as desired for desirable layer properties. 
Alternatively, it is additionally noted that as discussed above, Kharchenko’s IR absorbing material can be carbon black pigments (see 0047 and 0105) and Kharchenko’s layer can be deposited as an ink-jet printing ink (see 0046 and 0105). 

As Kharchenko’s layer has a thickness of 5micron (see 0105), their pigments having an average size of 50-300nm will meet the claimed requirement. 

Claim 1, 3-4, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medwick (US PN 6,682,773) as evidence by Kharchenko (WO2015185848, rejection based on corresponding English document US Pub 20180141858).
Regarding claims 1 and 6: Medwick teaches an article comprising a glass substrate comprising two main faces defining two main surfaces separated by edges, the substrate bearing a functional coating on a main surface and a temporary protective layer on the functional coating having a thickness overlapping the range claimed thereby rendering the range obvious MPEP 2144.05 (see abstract, Col. 5-7, Col. 10). 
The temporary protective layer comprises an organic polymer matrix (entire document) and may include pigments such as carbon black. Etc. (see Col. 12) which is an IR absorber as evidenced by Kharchenko (see par 0047 in Kharchenko). 
Regarding claim 3: Medwick does not explicitly disclose their protective layer having the optical properties when measured as claimed, however, as Medwick’s layer meets that claimed, one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained when measured similarly (MPEP 2112). 
Regarding claim 4: Nadaud does not explicitly disclose their IR absorbing materials having the property claimed, however, as Nadaud IR absorbing materials are that of carbon black, etc. which is the same material used by Applicants’ (see Applicants’ claim 6 for example), one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained (MPEP 2112). 
Regarding claim 11: The glass substrate bearing the functional coating and protective layer does not have to undergo a heat treatment above 400 C (see entire disclosure where some embodiments don’t even require heat).
Regarding claim 12: Medwick’s functional coating can have a structure as claimed (see abstract, Col. 7, lines 10-25, and especially Col. 6, lines 7-50 where they cite art references teaching such a structure),

Claim 2-3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medwick (US PN 6,682,773) as applied to claim 1 in view of Kharchenko (WO2015185848, rejection based on corresponding English document US Pub 20180141858) or alternatively, in further view of Yamazaki (US Pub 20130057625).
Regarding claim 2, 7-8 and 9: It is initially noted that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, not only does Medwick disclose the general conditions of the claim and one having ordinary skill would find it obvious to optimize IR absorbing material content and matrix as desired depending on desired IR absorbance.
	However, the Examiner additionally notes that Medwick does not place limits on their content and instead, only generally teach a temporary protective layer made of organic polymer and IR absorber over a functional layer.
	As Kharchenko, who similarly teaches a temporary protective layer made of organic polymer and IR absorber over a functional layer, discloses that their composition is desirable as it allows for the protective layer to undergo a heat treatment and sufficiently heat the underlying functional layer prior to removal of the protective layer, it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to include their temporary protective layer being the composition of Kharchenko in order to allow for the protective layer to undergo a heat treatment and sufficiently heat the underlying functional layer prior to removal of the protective layer.
	Kharchenko’s composition is that of LF-140 Black by Mimaki (see 0105) which as evidenced by Mimaki is the following (note carbon black is the IR absorbing material) which allows for IR absorbing material content and matrix within the claimed ranges of claims 2, 7 and 9 as well as meets the compositional requirements of claims 8 and 9.

    PNG
    media_image1.png
    477
    1546
    media_image1.png
    Greyscale

	
Regarding claim 3: Medwick does not explicitly disclose their protective layer having the optical properties when measured as claimed, however, as Medwick’s layer meets that of Applicants’, one having ordinary skill at the time of invention would reasonably conclude the same properties to be obtained when measured similarly (MPEP 2112). 
Regarding claim 5: It is initially noted that where the only difference between the prior art and the claims was a recitation of relative dimensions, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04).
 In the instant case, although Medwick may not explicitly disclose the size of the IR absorbing material in relation to the thickness of the layer, one having ordinary skill would readily know that optimizing the relation between the two would alter the properties of the layer. For example, if the particle size is larger than the layer thickness, one having ordinary skill would know that the particles would protrude out of the layer surface resulting in roughness. As such, one having ordinary skill would have found it obvious to optimize the size and proportions of the materials in relation to the thickness as desired for desirable layer properties. 
Alternatively, it is additionally noted that as discussed above, it would have been obvious to make Medwick’s temporary protective layer according to Kharchenko which 
Given that it is well known in the art that carbon black pigments used in ink-jet printing inks desirably have an average particle size of 50-300nm for higher color developability, suitability for ink jet technique as well as superiority of storage stability, ejection stability and sedimentation (see 0041 in ‘625), it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to make their carbon black pigments have an average particle size of 50-300nm for higher color developability, suitability for ink jet technique as well as superiority of storage stability, ejection stability and sedimentation.
As Medwick’s layer has a thickness overlapping the range claimed, their pigments having an average size of 50-300nm will meet the claimed requirement. 
alternating with antireflection coatings, wherein each antireflection coating comprises at least one dielectric layer (see 0055-0057). 
Regarding claim 10: As discussed above, it would have been obvious to make Medwick’s temporary protective layer according to Kharchenko which is not soluble until after a heat treatment (0039) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,144,841. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope any the additional limitations presently claimed would have been obvious in view of the prior art discussed in the Office Action above.
Response to Arguments
Applicant’s arguments filed July 1, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784